          Case 1:19-cv-12378-RGS Document 46 Filed 09/15/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


BOSTON EXECUTIVE SEARCH
ASSOCIATES, INC.,

                               Plaintiff,

v.                                                    Civil Action No. 1:19-cv-12378-RGS

FRESHFIELDS BRUCKHAUS DERINGER
US LLP,

                               Defendant.



                 JOINT MOTION FOR ENTRY OF PROTECTIVE ORDER

        Plaintiff Boston Executive Search Associates, Inc. (“ESA”) and Defendant Freshfields

Bruckhaus Deringer US LLP (“Freshfields”) (each a “Party,” and together, the “Parties”) jointly

move this Court for entry of an Order governing the protection and exchange of confidential

information in connection with the above-captioned case (“Action”), in the form of the Stipulated

[Proposed] Protective Order attached hereto as Exhibit 1.

        As grounds for this Joint Motion, the Parties state as follows:

     1. The Parties expect this Action to involve the exchange of certain information and

documents that a Party believes to contain confidential business, financial, proprietary, personal,

or commercially sensitive information protected under Federal Rule of Civil Procedure 26(c)

(“Protected Material”).

     2. Entry of the Stipulated [Proposed] Protective Order, attached hereto as Exhibit 1, to which

the Parties have stipulated and agreed, will facilitate the production, disclosure, and exchange of

such Protected Material in connection with this Action.



                                                 1
         Case 1:19-cv-12378-RGS Document 46 Filed 09/15/20 Page 2 of 2



       Accordingly, the Parties respectfully request that the Court grant this Joint Motion For

Entry of Protective Order and enter the Stipulated [Proposed] Protective Order attached hereto as

Exhibit 1.


 Dated: September 15, 2020                  Dated: September 15, 2020

 /s/ Douglas W. Salvesen                    /s/ Joseph F. Savage, Jr.

 Douglas W. Salvesen (BBO# 550322)          Joseph F. Savage, Jr. (BBO # 443030)
 YURKO, SALVESEN & REMZ, P.C.               Courtney D. Orazio (BBO # 692385)
 One Washington Mall, 11th Floor            GOODWIN PROCTER LLP
 Boston, Massachusetts 02113                100 Northern Avenue
 T: (617) 723-6900                          Boston, Massachusetts 02210
 dsalvesen@bizlit.com                       T: 617.570.1000
                                            JSavage@goodwinlaw.com
                                            COrazio@goodwinlaw.com
 Attorney for Plaintiff Boston Executive
 Search Associates, Inc.                    Timothy P. Harkness (pro hac vice)
                                            Brayden Koslowsky (pro hac vice forthcoming)
                                            FRESHFIELDS BRUCKHAUS DERINGER US
                                            LLP
                                            601 Lexington Avenue
                                            New York, New York 10022
                                            T: 212.230.4610
                                            timothy.harkness@freshfields.com
                                            brayden.koslowsky@freshfields.com

                                            Attorneys for Defendant Freshfields Bruckhaus
                                            Deringer US LLP



     LOCAL RULE 7.1(A)(2) CERTIFICATION AND CERTIFICATE OF SERVICE

        I, Joseph F. Savage, Jr., hereby certify that I have met and conferred with counsel for
Plaintiff, who joins in the relief sought in this Motion. I hereby certify that this document filed
through the ECF system will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-
registered participants on this 15th day of September, 2020.

                                                    /s/ Joseph F. Savage, Jr.




                                                2
